Citation Nr: 0422820	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for a respiratory 
disorder, on a direct basis, as secondary to the 
service-connected diabetes mellitus, and as secondary to 
in-service exposure to herbicides.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1969 
to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for hearing loss of the left ear, hypertension, and a 
respiratory disorder.  Also by this rating action, the RO 
declined to reopen the veteran's previously denied claim for 
service connection for a right knee disability.  

This case was also developed on the matters of entitlement to 
increased ratings for diabetes mellitus and post-traumatic 
stress disorder.  However, there is no record of a 
substantive appeal following the June 2004 statement of the 
case addressing these matters and they will not be addressed 
in this decision.  See 38 C.F.R. §§ 20.200, 20.202 (2003).  


REMAND

In the substantive appeal which was received at the RO in 
January 2003, the veteran requested a personal hearing before 
a Veterans Law Judge at the RO.  Thereafter, in a statement 
received at the RO in June 2004, the veteran reiterated his 
desire for such a hearing.  He has not been accorded this 
hearing.  Because the Board may not proceed with an 
adjudication of the veteran's appeal without affording him an 
opportunity to present testimony at the requested hearing, a 
remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2003).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



